SLEET, Judge.
Ricardo R. Rivero appeals the circuit court’s denial of his “motion to challenge jurisdiction and dismiss for lack of subject matter and personam jurisdiction” and “motion for relief from void judgment.” Both motions seek relief from a 2005 order finding Rivero in arrears of more than *601$14,000 for his child support obligation and ordering ongoing child support. We affirm the orders denying postjudgment relief without further comment. However, we write to caution Rivero against further repetitious and frivolous filings.
Since 2005, Rivero has made considerable, but ultimately fruitless, efforts to avoid paying his support obligation. Although he initiated multiple proceedings in both Florida state and federal courts since 2005, Rivero ultimately failed to raise any claims that would entitle him to relief from the 2005 support order. See, e.g., Rivero v. Taylor, 465 F. App’x 839, 840 (11th Cir.2012) (noting that “nothing in [Rive-ro’s] correspondence would compel a different outcome in the case”). Further abuse of the judicial process may result in sanctions. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999).
Affirmed.
SILBERMAN and BLACK, JJ., Concur.